Filed 11/16/20                                     Case 20-20175                                                 Doc 210



       1
       2
       3
       4                            UNITED STATES BANKRUPTCY COURT
       5                             EASTERN DISTRICT OF CALIFORNIA
       6
       7
       8
       9
           In re                                       )       Case No. 20-20175-E-11
      10                                               )       Docket Control No. UST-1
           HERBERT EDWARD MILLER,                      )
      11                                               )
                                 Debtor.               )
      12                                               )
      13               ORDER GRANTING MOTION TO DISMISS CHAPTER 11 CASE
      14           The U.S. Trustee having filed a Motion to Dismiss this Chapter 11 Case and to Impose a
      15   One-Year Bar on Debtor Herbert Miller from filing another bankruptcy case, the Court having
      16   issued a separate Memorandum Opinion and Decision after hearing, granting the Motion, and good
      17   cause appearing;
      18           IT IS ORDERED that this Bankruptcy Case is dismissed.
      19           IT IS FURTHER ORDERED that Debtor Herbert Miller is barred from commencing a
      20   bankruptcy case seeking relief under the United States Bankruptcy Code (11 U.S.C. §§ 101 et seq.)
      21   for a period of 180 (one hundred eighty) days from the date of this order, without first obtaining
      22   leave to file such case from the Chief Bankruptcy Judge in the District in which Debtor Herbert
      23   Miller seeks to file a voluntary bankruptcy case.
      24           In light of this court’s Memorandum Opinion and Decision, if the case that Debtor Herbert
      25   Miller seeks to file is one under Chapter 11 or Chapter 13, factors in evaluating whether Debtor
      26   Herbert Miller seeks to file such a bankruptcy case in good faith should include whether Debtor
      27   Herbert Miller can identify the creditors whose claims and rights he seeks to modify through a
      28   Chapter 11 or Chapter 13 plan, whether Debtor Herbert Miller has any assets, financial enterprises,
Filed 11/16/20                                      Case 20-20175                                                 Doc 210



       1   organization or operation, or other that can be reorganized through a Chapter 11 or Chapter 13 plan.
       2   Dated: November
                    November ,16,
                              20202020
       3
       4                                         RONALD H. SARGIS, Chief Judge
                                                 United States Bankruptcy Court
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                            2
Filed 11/16/20                                   Case 20-20175                                             Doc 210



       1
                              Instructions to Clerk of Court
       2                            Service List - Not Part of Order/Judgment
       3   The Clerk of Court is instructed to send the Order/Judgment or other court generated
           document transmitted herewith to the parties below. The Clerk of Court will send the document
       4   via the BNC or, if checked _________, via the U.S. mail.
       5
       6
            Debtor(s)                                      Attorney(s) for the Debtor(s) (if any)
       7
       8    Bankruptcy Trustee (if appointed in the        Office of the U.S. Trustee
            case)                                          Attn: Jason Blumberg, Esq.
       9                                                   Robert T. Matsui United States Courthouse
                                                           501 I Street, Room 7-500
      10                                                   Sacramento, CA 95814
      11    Attorney(s) for Trustee (if any)
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
